Citation Nr: 0419684	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  04-15 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
residuals of a left shoulder injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas, that denied the 
benefit sought on appeal.  The veteran, who had active 
service from June 1982 to June 1991, appealed that decision 
to the BVA, and the case was returned to the Board for 
appellate review.  


REMAND

A preliminary review of the record discloses that on the VA 
Form 9 (Appeal to Board of Veterans' Appeals) dated in March 
2004, the veteran requested a hearing at the local VA office 
before the BVA.  However, the veteran was not afforded such a 
hearing.  Since the failure to afford the veteran a hearing 
would amount to a denial of due process and the possibility 
that any decision entered by the Board could be vacated, 
38 C.F.R. § 20.904(a)(3) (2003), the Board is of the opinion 
that the veteran should be afforded a hearing pursuant to his 
request.

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion further development of the 
case is necessary.  The case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the VA 
will notify the veteran when further action is required on 
his part.  Accordingly, this case is REMANDED for the 
following action:

The veteran should be afforded a hearing 
before the BVA at the RO at the earliest 
opportunity.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favor or unfavorable, at this time.  The veteran is free to 
submit any additional evidence and/or argument he desires to 
have considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.  



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




